      Case 1:20-cv-04570-CC-CCB Document 1 Filed 11/08/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

      Claudia Calcelia,                     )
                                            )
            Plaintiff,                      ) Civil Action File No.:
                                            )
                                            )
      v.                                    )
                                            )       COMPLAINT WITH
      Alltran Financial, LP                 )    JURY TRIAL DEMAND
                                            )
            Defendant                       )


                          PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. § 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                   PARTIES

      1.    Plaintiff, Claudia Calcelia, is a natural person who resides in Fulton

County, Georgia.




                                        1
      Case 1:20-cv-04570-CC-CCB Document 1 Filed 11/08/20 Page 2 of 10




      2.     Defendant,     Alltran   Financial,   LP   is   a   limited   partnership

headquartered in Houston, Texas and can be served through its Principal, Michael

K Strachan, at 5800 North Concourse Drive, Houston, Texas 77072-1613.

                          JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter

alia, Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Venue is proper in the Atlanta Division because the conduct

complained of herein occurred in Fulton County.

                            FACTUAL ALLEGATIONS




                                          2
      Case 1:20-cv-04570-CC-CCB Document 1 Filed 11/08/20 Page 3 of 10




      7.    Plaintiff is a 51-year-old woman with deteriorating health. She is

disabled, unable to engage in competitive employment, and is in the process of

obtaining disability insurance benefits through the Social Security Administration.

      8.    Plaintiff is allegedly obligated to pay a consumer debt arising out of

credit card account used for personal and everyday goods and services and is

therefore, a “consumer”, as that term is defined by 15 U.S.C. § 1692a(3).

      9.    Defendant is a collection agency specializing in the collection of

consumer debt.

      10.   Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      11.   Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      12.   Defendant is, therefore, a “debt collector” as that term is defined by

15 U.S.C. § 1692a(6).

      13.   The Plaintiff has fallen behind on a significant number of consumer

debts, mostly medical expenses, over the last few years.

      14.   As a result of her disability and not an inability to engage in gainful

employment, the Plaintiff has fallen behind in a number of consumer accounts. As




                                         3
      Case 1:20-cv-04570-CC-CCB Document 1 Filed 11/08/20 Page 4 of 10




a result, she has received calls and letters from a number of parties, including the

Defendant.

       15.    Because of the Plaintiff’s dire financial condition, she caused to be

mailed to the Defendant a letter dated October 8, 2020 advising that Plaintiff

would not make a payment to the Defendant on the account in collection. A copy

of the Plaintiff’s letter is filed herewith as Exhibit 1.

       16.    Per the tracking service provided by the United States Postal Service,

Defendant received Plaintiff’s letter on October 13, 2020. Proof of delivery is filed

herewith as Exhibit 2.

       17.    Notwithstanding the written notice provided to the Defendant

described herein, Defendant continued to contact the Plaintiff. Specifically, on

October 21, 2020 the Defendant sent an email to the Plaintiff again demanding

payment on the account which was the subject of the Plaintiff’s letter of October

8th. A copy of the Defendant’s email is filed herewith as Exhibit 3.

       18.    The actions of the Defendant concerned and worried the Plaintiff

resulting in her obtaining legal counsel to determine her best course of action.

                                 INJURIES-IN-FACT

       19.    The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

                                            4
      Case 1:20-cv-04570-CC-CCB Document 1 Filed 11/08/20 Page 5 of 10




collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health,

Inc., 654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th

Cir. 2016).

      20.     An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      21.     Violation of statutory rights are not a “hypothetical or uncertain”

injury, but one “that Congress has elevated to the status of a legally cognizable

injury through the FDCPA.” McCamis, at 4, citing Church, at 3.

      22.     Plaintiff has a right to be free of collection communications, and the

anxiety they produce, upon notifying the Defendant in writing that she will not

make a payment.

      23.     Defendant’s refusal to abide by the restraints mandated by 15 U.S.C. §

1692c(c) caused particularized harm to the Plaintiff in that the continued contact in

violation of the statute caused her anxiety and stress.




                                           5
      Case 1:20-cv-04570-CC-CCB Document 1 Filed 11/08/20 Page 6 of 10




      24.    Accordingly, through the violation of Plaintiffs’ statutorily created

rights under the FDCPA, Plaintiffs have suffered an injury-in-fact sufficient to

establish Article III standing.

                                     DAMAGES

      25.    As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

      a.)    Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

      b.)    Uncompensated time expended away from activities of daily living, to

confer with counsel regarding the Defendant's collection efforts;

      c.)    Anxiety and worry caused by concern that Defendant would continue

to communicate with and badger the Plaintiff into a payment despite the

impossibility of her financial circumstances. The anxiety and worry experienced

by the Plaintiff was sufficient to negatively affect her demeanor, her ability to

engage in daily activities, resulted in sleeplessness, and adversely affected her

relationships with others.

                                  CAUSES OF ACTION

                                      COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                         6
        Case 1:20-cv-04570-CC-CCB Document 1 Filed 11/08/20 Page 7 of 10




                              15 U.S.C. § 1692 et. seq.

        26.   Plaintiff incorporates by reference paragraphs 1 through 25 as though

fully stated herein.

Violations of 15 U.SC. § 1692c and subparts

        27.   The Fair Debt Collection Practices Act compels a debt collector to

cease communicating with a consumer if the consumer advises the collector in

writing that she refuses to pay a debt. 15 U.S.C. § 1692 c(c). There are three

exceptions to this statutory command, none of which are applicable to the conduct

and communication received from the Defendant by the Plaintiff on October 21st,

2020.

        28.   Defendant’s email of October 21, 2020 was a violation of 15 U.S.C. §

1692 c(c).

Violations of 15 U.SC. § 1692d and subparts

        29.   Having actual knowledge that the Plaintiff is permanently disabled

and unable to engage in employment, and that she has no means to pay the debt

being collected, the email of October 21st to Plaintiff after was intended to harass,

abuse, embarrass, and intimidate the Plaintiff.

        30.   Defendant’s conduct violated 15 U.S.C. § 1692d.




                                          7
      Case 1:20-cv-04570-CC-CCB Document 1 Filed 11/08/20 Page 8 of 10




                                  COUNT II

     VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES

                         ACTO.C.G.A. § 10-1-390, et seq.

      31.    Plaintiff incorporates by reference paragraphs 1 through 25 and 27

through 30 as though fully stated herein.

      32.    O.C.G.A. § 10-1-390 et seq is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      33.    The purpose of the GFBPA, is to protect consumers from unfair

and/or deceptive practices in the conduct of any trade or commerce in part or

wholly in the state. O.C.G.A. § 10-1-391.

      34.    O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15

U.S.C. § 45(a)(1), which implements the FDCPA.

      35.    O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      36.    Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      37.    Defendant’s conduct has implications for the consuming public in

general.

                                            8
       Case 1:20-cv-04570-CC-CCB Document 1 Filed 11/08/20 Page 9 of 10




       38.     Defendant’s conduct negatively impacts the consumer marketplace.

       39.     Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

       40.     As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-

399(a).

       41.     As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).

       42.     As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

       43.     Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                       TRIAL BY JURY

       44.     Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

                                             9
     Case 1:20-cv-04570-CC-CCB Document 1 Filed 11/08/20 Page 10 of 10




      a.)     Plaintiff’s actual damages;

      b.)     Statutory damages pursuant to 15 U.S.C. § 1692k;

      c.)     Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

      d.)     General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-

399(a) & (c);

      e.)     Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-

399(d); and

      f.)     Such other and further relief as may be just and proper.

      Respectfully submitted this 4th day of November, 2020.


                                      BERRY & ASSOCIATES

                                        /s/ Matthew T. Berry
                                        Matthew T. Berry
                                        Georgia Bar No.: 055663
                                        matt@mattberry.com
                                        2751 Buford Highway, Suite 600
                                        Atlanta, GA 30324
                                        Ph. (404) 235-3300
                                        Fax (404) 235-3333

                                        Plaintiff’s Attorney




                                            10
